FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BURRI LAW PA, a Florida                  No. 21-15271
professional association; DEAN
ALLEN BURRI, a Florida resident,            D.C. No.
                Plaintiffs-Appellants,   2:20-cv-01692-
                                              DLR
                  v.

WILLIAM C. SKURLA, an individual;          OPINION
KURT RICHARD BURNETT, an
individual; MILAN LACH, an
individual; METROPOLITAN
ARCHDIOCESE OF PITTSBURGH,
BYZANTINE RITE, a Pennsylvania
non-profit corporation; BYZANTINE
CATHOLIC DIOCESE OF PARMA, an
Ohio non-profit corporation;
EPARCHY OF PASSAIC, a New Jersey
non-profit corporation; UNKNOWN
PARTIES, named as: ABC Entities 1–
10 and John and Jane Does 1–10,
               Defendants-Appellees.

      Appeal from the United States District Court
               for the District of Arizona
      Douglas L. Rayes, District Judge, Presiding

        Argued and Submitted December 7, 2021
                 Pasadena, California
2                  BURRI LAW PA V. SKURLA

                        Filed June 3, 2022

       Before: Marsha S. Berzon, Carlos T. Bea, and
          Jacqueline H. Nguyen, Circuit Judges.

                    Opinion by Judge Berzon


                          SUMMARY *


                     Personal Jurisdiction

    The panel vacated the district court’s dismissal for lack
of personal jurisdiction of Dean Burri’s action against three
bishops of the Byzantine Catholic Church and their
respective dioceses.

    Burri alleged that defendants directed defamatory
statements about him toward individuals and entities in
Arizona and tortiously interfered with his contractual
relationship with the Byzantine Catholic Eparchy of
Phoenix.

    The panel held that the district court erred in dismissing
for lack of personal jurisdiction over the defendants. Where
a defendant directs communications that are defamatory
toward a forum state and seeks to interfere with a forum state
contract, the defendant has purposefully directed conduct at
the forum state, and the defendant knows or should know
that such conduct is likely to cause harm in the forum state.

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 BURRI LAW PA V. SKURLA                      3

    The panel rejected defendants’ contention that the
ecclesiastical abstention doctrine deprived the court of
subject matter jurisdiction over the appeal. The panel held
that the doctrine was not relevant here where Burri was not
asking the court to adjudicate the sort of issues covered by
the ecclesiastical abstention doctrine.

    The panel applied the Calder effects test to determine
whether a defendant purposefully directed activities toward
a forum state. Calder v. Jones, 465 U.S. 783, 788-89 (1984).
The panel held that Burri’s claims against defendant William
Skurla, the Archbishop of Pittsburgh, were on all fours with
Calder. The panel held that the district court erred in holding
that Skurla did not purposefully direct conduct at Arizona.
Taking Burri’s factual allegations as true, the panel held that
Skurla directed communications toward Arizona that were
defamatory and were designed to interfere with an Arizona
lawsuit and an Arizona contract. Such acts targeted the
forum state itself and such acts were likely to cause harm in
Arizona. The panel held that the district court erred in
concluding that Burri, as a Florida resident, could not suffer
harm in Arizona where Skurla’s statements circulating in
Arizona would cause Burri reputational harm in Arizona,
and the communications were designed to undermine Burri’s
employment contract with the Phoenix Eparchy. Burri
carried his burden to establish a prima facie case that Skurla
“purposefully directed” conduct at Arizona. The district
court did not address the other two components of the due
process “minimum contacts” inquiry. The panel vacated the
dismissal of Burri’s claims against Skurla – and by extension
the Eparchy of Pittsburgh – and remanded for the district
court to complete the remainder of the jurisdictional inquiry.

   The panel’s analysis regarding Burri’s claims against
Richard Burnett, the Bishop of Passaic, Milan Lach, the
4                BURRI LAW PA V. SKURLA

Bishop of Parma, and their respective dioceses was similar,
with one caveat. The First Amended Complaint contained
substantially less detail regarding the actions of Burnett and
Lach. The district court did not address that important
difference. In addition, the district court’s denial of Burri’s
motion for jurisdictional discovery rested on the same
misunderstanding that undermined its analysis regarding
personal jurisdiction over Skurda – that Burri, as a Florida
resident, could not suffer harm in Arizona. The panel
vacated the dismissal of Burri’s claims against Burnett, Lach
and the Eparchies of Passaic and Parma; vacated the denial
of Burri’s motion for jurisdictional discovery; and remanded
so that the district court could assess the questions afresh.


                         COUNSEL

Jamie L. Mayrose (argued) and Deanna R. Rader, Rader
Mayrose LLP, Phoenix, Arizona, for Plaintiffs-Appellants.

Stacy K. Luell (argued) and Jeffrey T. Nichols, Crivello
Carlson S.C., Milwaukee, Wisconsin, for Defendants-
Appellees William C. Skurla, Kurt Richard Burnett,
Metropolitan Archdiocese of Pittsburgh Byzantine Rite; and
Eparchy of Passaic.

James B. Niehaus (argued) and Klevis Bakiaj, Frantz Ward
LLP, Cleveland, Ohio, for Defendants-Appellees Milan
Lach and Byzantine Catholic Diocese of Parma.
                 BURRI LAW PA V. SKURLA                      5

                         OPINION

BERZON, Circuit Judge:

    Dean Burri brought suit in Arizona against three bishops
of the Byzantine Catholic Church—William Skurla, the
Archbishop of Pittsburgh; Richard Burnett, the Bishop of
Passaic; and Milan Lach, the Bishop of Parma—and their
respective dioceses. He alleges that the Defendants directed
defamatory statements about him toward individuals and
entities in Arizona and tortiously interfered with his
contractual relationship with the Byzantine Catholic
Eparchy of Phoenix (the “Phoenix Eparchy”).

    The district court granted the Defendants’ motions to
dismiss for lack of personal jurisdiction and denied Burri’s
motion for jurisdictional discovery. The court concluded
that Defendants did not purposefully direct conduct at
Arizona and that no set of facts could establish that Burri was
likely to suffer harm in Arizona. We disagree. Where a
defendant directs communications that are defamatory
toward a forum state and seeks to interfere with a forum state
contract, the defendant has purposefully directed conduct at
the forum state, and the defendant knows or should know
that such conduct is likely to cause harm in the forum state.
The dismissal for lack of personal jurisdiction therefore
rested on a legal error.

                              I.

                  A. Factual Background

    Burri, a Florida resident, owns Burri Law, P.A., a Florida
law firm that specializes in assisting clients associated with
the Catholic Church with employee benefits issues,
including Employee Retirement Income Security Act
6                   BURRI LAW PA V. SKURLA

(“ERISA”) issues. 1 In late 2015, the Phoenix Eparchy, an
Arizona resident, hired Burri to investigate the Eparchy’s
health care benefits plan, draft health plan documents, and,
if necessary, pursue litigation on its behalf. Those tasks
required Burri regularly to direct communications toward
Arizona, meet with his clients in Arizona, and perform work
in Arizona.

    Pursuant to his contract with the Phoenix Eparchy, Burri
began investigating the Eastern Catholics Benefits Plan (the
“Plan”), an ERISA health care plan that provided benefits to
the Phoenix Eparchy. Burri requested original Plan
formation documents and accounting information from Plan
administrators, including Skurla, but was refused. Burri
nevertheless uncovered irregularities in the Plan that
demonstrated it was not in compliance with applicable law.
For example, Burri discovered that Plan administrators had
illegally commingled Plan funds, converted Plan assets, and
placed Plan funds in offshore accounts. After learning about
Burri’s investigation, Plan administrators unlawfully sought
to restructure the Plan by attempting to “merge” it “with
other health plans from other employers, namely the
Eparchies of Pittsburg, Passaic, and Parma,” which are led
by Skurla, Burnett, and Lach, respectively.

    After concluding that further negotiation with the Plan
administrators would not be fruitful, the Phoenix Eparchy,
represented by Burri, filed an ERISA action against the Plan
in the District of Arizona. See Complaint, Byzantine Cath.
Eparchy of Phx. v. Emp. Benefit Servs., Inc., No. 2:18-cv-

    1
      Because we are reviewing the district court’s decision to grant the
Defendants’ motions to dismiss, “we recite the facts as alleged in
[Burri’s] complaint, and assume them to be true.” Brooks v. Clark
County, 828 F.3d 910, 914 n.1 (9th Cir. 2016).
                BURRI LAW PA V. SKURLA                     7

01288-GMS (D. Ariz. Apr. 26, 2018) (the “ERISA action”).
Two months later, the Phoenix Eparchy filed an amended
complaint adding Skurla and other Plan administrators as
defendants. In response, Skurla, Burnett, and Lach—all
Defendants in this case—commenced a campaign of
defamation against Burri. To conceal the Plan’s ERISA
violations, the Defendants sought to have Burri’s contract
with the Phoenix Eparchy terminated and the Bishop of
Phoenix replaced before the ERISA action could move into
the discovery phrase.

    In particular, Skurla “repeatedly requested that the
Phoenix Eparchy terminate the contract with” Burri. Skurla
also stated, among other things, that Burri was “greedy,
incompetent, and inexperienced” and sought to “make a
name for himself” through a lawsuit that “had absolutely no
legal merit.” These statements were communicated to the
Phoenix Eparchy and third parties through emails, phone
calls, voicemails, letters, and in-person communications.
Some of the recipients were in Arizona when they heard or
read the statements.

    Although Burri has the greatest knowledge regarding
Skurla’s actions, he maintains on information and belief that
Burnett and Lach repeated Skurla’s false and defamatory
statements to the Phoenix Eparchy and third parties, and
“directed” third parties “to urge the Phoenix Eparchy to fire
[Burri] and terminate the Arizona lawsuit.” And Skurla,
Burnett, and Lach attended an in-person meeting in Texas
that included “multiple representatives from the Phoenix
Eparchy.” At this meeting, “the false statements [about
Burri] were repeated, and it was communicated to the
8                    BURRI LAW PA V. SKURLA

Phoenix Eparchy” that the ERISA action should be dropped
and Burri should be fired. 2

    When these actions failed to produce the desired result,
the Defendants communicated their displeasure with Burri
to the Papal Nuncio. Relying on a precept of canon law
under which church officials cannot sue one another without
papal authorization, the Pope issued an order requiring the
Phoenix Eparchy to withdraw the ERISA action and
terminate its relationship with Burri. Burri also alleges that
church officials caused a canon lawyer who was “of
counsel” at Burri Law, P.A. to end his contractual
relationship with Burri.

    Following the termination of the ERISA action, Burri
submitted a bill for his legal services. The Phoenix Eparchy,
under new leadership, refused to pay. See Complaint, Burri
L., P.A. v. Byzantine Cath. Eparchy of Phx., No. 8:18-cv-
02879-CEH-JSS (M.D. Fla. Nov. 26, 2018). The Phoenix
Eparchy subsequently filed a malpractice suit against Burri
in Arizona state court, which Burri removed to the District
of Arizona. See Notice of Removal, Byzantine Cath.
Eparchy of Phx. v. Burri L., P.A., No. 2:20-cv-779-PHX-
ROS (D. Ariz. Apr. 22, 2020). Burri filed counterclaims in
the Arizona malpractice suit to recover his unpaid legal fees.
See Answer and Counterclaims, Byzantine Cath. Eparchy of
Phx. v. Burri L., P.A., No. 2:20-cv-779-PHX-ROS (D. Ariz.
Oct. 30, 2020).




    2
      Burri’s complaint did not specify that the meeting occurred in-
person in Texas, but the district court’s decisions and the parties’ briefing
include those details.
                   BURRI LAW PA V. SKURLA                           9

                    B. Procedural History

    In July 2020, Burri filed this action in Arizona state
court. His complaint pressed four claims: (1) tortious
interference with contractual relations; (2) tortious
interference with prospective contractual relationships;
(3) unjust enrichment; and (4) defamation. 3 Skurla, Burnett,
and Lach were named in their individual capacities, and their
respective dioceses were named under a respondeat superior
theory of liability.

    After the Defendants removed the action to the District
of Arizona, Lach and the Parma Eparchy (the “Lach
Defendants”) and Skurla, Burnett, and the Pittsburgh and
Passaic Eparchies (the “Skurla Defendants”) filed separate
motions to dismiss for lack of personal jurisdiction. Then,
after Burri filed a First Amended Complaint (“FAC”), the
district court denied the Defendants’ motions to dismiss as
moot; the Lach Defendants and the Skurla Defendants again
filed separate motions to dismiss; and Burri filed a motion
for leave to conduct jurisdictional discovery. Burri’s motion
proposed the following discovery requests:

        1. Produce all documents related to any
           travel to/from Arizona since 2016.

        2. Produce all written communications
           between Defendants and the Eparchy of
           Phoenix, including texts, e-mails, and
           letters, since 2016 related to the subject of
           the lawsuit.


     3
       This appeal focuses solely on Burri’s claims for defamation and
tortious interference with contractual relations.
10               BURRI LAW PA V. SKURLA

       3. Produce all written communications
          between Defendants and co-Defendants,
          including texts, e-mails, and letters, since
          2016, related to the subject of the lawsuit.

       4. Identify all persons related to the Eparchy
          of Phoenix and/or the Catholic Church
          with whom you discussed Dean Burri or
          Burri Law Group, or the instant lawsuit
          (excluding counsel).

Burri also requested leave to depose the Defendants.

    A few months later, the district court dismissed the
claims against the Skurla Defendants and denied Burri’s
motion for jurisdictional discovery against them. In another
order, the court dismissed the claims against the Lach
Defendants and denied the motion for discovery against
them. The reasoning of the two orders was virtually
identical—the court stated that it lacked personal jurisdiction
over Burri’s claims because the Defendants did not
purposefully direct conduct toward Arizona sufficient to
satisfy the due process “minimum contacts” inquiry, and no
discovery could cure that problem. This appeal followed.

                              II.

    The Defendants initially contend that the ecclesiastical
abstention doctrine deprives us of subject matter jurisdiction
over this appeal. The ecclesiastical abstention doctrine
provides that a civil court may not adjudicate “the
correctness of an interpretation of canonical text or some
decision relating to government of the religious polity.”
Paul v. Watchtower Bible & Tract Soc’y of N.Y., Inc.,
819 F.2d 875, 878 n.1 (9th Cir. 1987).
                 BURRI LAW PA V. SKURLA                     11

    The doctrine is not relevant here. Burri is not asking us
to adjudicate the sort of issues covered by the ecclesiastical
abstention doctrine. “Rather, [he] seeks relief for the harms
[he] has suffered as a result of conduct engaged in by” the
Defendants, regardless of whether the conduct was
“consistent with the governing law of the Church.” Id. The
ecclesiastical abstention doctrine has no application to this
case.

                             III.

    An exercise of personal jurisdiction in federal court must
comport with both the applicable state’s long-arm statute and
the federal Due Process Clause. Chan v. Soc’y Expeditions,
Inc., 39 F.3d 1398, 1404–05 (9th Cir. 1994). Arizona’s
long-arm statute permits jurisdiction over non-resident
defendants to the full extent allowable under the United
States Constitution. Ariz. R. Civ. P. 4.2(a); Doe v. Am. Nat’l
Red Cross, 112 F.3d 1048, 1050 (9th Cir. 1997). Due
process, in turn, requires that non-resident defendants have
sufficient “minimum contacts” with the forum state such that
exercising jurisdiction would not offend “traditional notions
of fair play and substantial justice.” Int’l Shoe Co. v.
Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v.
Meyer, 311 U.S. 457, 463 (1940)).

    For cases sounding in tort, as here, a defendant has
sufficient minimum contacts with the forum state to establish
specific personal jurisdiction if: (1) the defendant
purposefully directs activities toward the forum state, (2) the
plaintiff’s claim arises out of or relates to those activities,
and (3) an exercise of jurisdiction would be reasonable.
Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir.
2002); see also Mavrix Photo, Inc. v. Brand Techs., Inc.,
647 F.3d 1218, 1227–28 (9th Cir. 2011). If the plaintiff
establishes the first two components of this inquiry, the
12                  BURRI LAW PA V. SKURLA

burden shifts to the defendant to “present a compelling case
that the exercise of jurisdiction would not be reasonable.”
LNS Enters. LLC v. Cont’l Motors, Inc., 22 F.4th 852, 859
(9th Cir. 2022) (quoting Axiom Foods, Inc. v. Acerchem
Int’l, Inc., 874 F.3d 1064, 1068–69 (9th Cir. 2017)). 4

    The Calder effects test governs our inquiry into whether
a defendant has purposefully directed activities toward a
forum state. It establishes that if a defendant: (1) commits
an intentional act, (2) expressly aimed at the forum state, that
(3) causes harm the defendant knew was likely to be suffered
in the forum state, then the defendant has purposefully
directed conduct at the forum state. Axiom Foods, Inc.,
874 F.3d at 1069; Dole Food Co., 303 F.3d at 1111; Calder
v. Jones, 465 U.S. 783, 788–89 (1984). Jurisdiction may be
constitutionally maintained in such a scenario even if the
defendant never set foot in the forum state, if the defendant’s
contacts with the forum state are out-of-state acts that had an
effect in the forum. See Dole Food Co., 303 F.3d at 1111;
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
803 (9th Cir. 2004).

    A district court’s dismissal for lack of personal
jurisdiction is reviewed de novo. Boschetto v. Hansing,
539 F.3d 1011, 1015 (9th Cir. 2008). The jurisdictional
inquiry must decouple defendants, considering whether each
individual defendant has had sufficient “minimum contacts”
with the forum state to justify an exercise of jurisdiction over
that defendant. See, e.g., Sher v. Johnson, 911 F.2d 1357,

     4
       Personal jurisdiction may be specific or general. See Dole Food
Co., 303 F.3d at 1111. Burri does not contend that the Defendants are
subject to general personal jurisdiction in Arizona, so we do not address
the analytical framework applicable to general personal jurisdiction
cases.
                 BURRI LAW PA V. SKURLA                     13

1365–66 (9th Cir. 1990). Before discovery and in the
absence of an evidentiary hearing, as here, the plaintiff need
only make “a prima facie showing of jurisdictional facts to
withstand the motion to dismiss.” Pebble Beach Co. v.
Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006) (quoting Doe v.
Unocal, 248 F.3d 915, 922 (9th Cir. 2001), abrogated on
other grounds by Williams v. Yamaha Motor Co., 851 F.3d
1015 (9th Cir. 2017)). In determining whether the plaintiff
has met that burden, a court must accept as true all
uncontroverted allegations in the plaintiff’s complaint and
must resolve all disputed facts in favor of the plaintiff. Id.

                              A.

    The district court held that Skurla did not purposefully
direct conduct at Arizona, both because his actions did not
target the forum state itself and because he did not cause
harm he knew was likely to be suffered in Arizona. In
coming to that conclusion, the district court reasoned that
Burri, as a Florida resident, could not suffer an injury in
Arizona. The district court ended its jurisdictional inquiry
there, without addressing the other two components of the
due process “minimum contacts” test.

    The district court’s analysis was incorrect. Taking
Burri’s factual allegations as true, as we must, Skurla
directed communications toward Arizona that were
defamatory and were designed to interfere with an Arizona
lawsuit and an Arizona contract. Precedent establishes both
that such acts target the forum state itself and that such acts
are likely to cause harm in Arizona. We therefore vacate the
dismissal of Burri’s claims against Skurla—and, by
extension, the Eparchy of Pittsburgh—and remand for the
district court to complete the remainder of the jurisdictional
inquiry.
14               BURRI LAW PA V. SKURLA

                               i.

    As explained, the Calder effects test governs whether a
defendant has purposefully directed conduct at the forum
state. Here, the first prong of the test, whether the defendant
committed an intentional act, is plainly satisfied. Skurla’s
alleged actions—communicating defamatory statements and
interfering with a contractual relationship—would constitute
intentional tortious acts. See, e.g., Calder, 465 U.S. at 788–
89; Picot v. Weston, 780 F.3d 1206, 1213–14 (9th Cir. 2015).
Skurla does not argue otherwise.

                              ii.

    With respect to the second prong of the Calder effects
test, whether the defendant’s acts targeted the forum state,
the district court concluded that because Skurla’s alleged
acts “targeted [Burri’s] professional career,” the actions “did
not target the forum.” Skurla echoes that conclusion, but for
a different reason. He argues that even if his alleged acts are
understood to have targeted the Phoenix Eparchy and the
Phoenix Bishop, such a finding would be insufficient to
justify an exercise of jurisdiction in light of Walden v. Fiore,
571 U.S. 277, 289–90 (2014).

   In Walden, a Georgia police officer, working with
federal agents, seized almost $100,000 in cash from two
professional gamblers in a Georgia airport. Id. at 280–81.
The officer also drafted an allegedly fraudulent affidavit
about the seizure that he sent to the United States Attorney’s
Office in Georgia. Id. The gamblers, who were residents of
California and Nevada, filed a Bivens suit in the District of
Nevada alleging that the officer violated their Fourth
Amendment rights. Id. at 281; see Bivens v. Six Unknown
Fed. Narcotics Agents, 403 U.S. 388 (1971).
                 BURRI LAW PA V. SKURLA                     15

    Affirming the district court’s dismissal of the Bivens suit
on personal jurisdiction grounds, the Supreme Court
explained “it is the defendant’s conduct that must form the
necessary connection” between the lawsuit and the forum
state. Walden, 571 U.S. at 285. This proposition was fatal
to the plaintiffs’ suit in Walden, as the Georgia officer had
“formed no jurisdictionally relevant contacts with Nevada.”
Id. at 289. He had “never traveled to, conducted activities
within, contacted anyone in, or sent anything or anyone to
Nevada,” and the lawsuit was not “tethered to Nevada in any
meaningful way” aside from the plaintiff’s residency. Id.
at 288–90. Dismissal was therefore required, as the
residency of the plaintiff, “standing alone, is an insufficient
basis for jurisdiction.” Id. at 286.

     In the process of so holding, Walden expressly
distinguished Calder. Calder’s jurisdictional analysis was
sound, the high court explained, because it focused on the
relationship between the defendants, the forum, and the
litigation, “examin[ing] the various contacts the defendants
had created with California (and not just with the plaintiff),”
including making phone calls to California and circulating
false statements in California. Id. at 287. Moreover, the
false statements had “a California focus” because they
concerned “the plaintiff’s activities in California.” Id.
at 286–88. The effect those out-of-state actions had in
California justified exercising jurisdiction over the Calder
defendants. Id.

    Burri’s claims against Skurla are on all fours with
Calder.      Some of Skurla’s allegedly defamatory
communications—including phone calls and written
correspondence—were sent to Arizona, circulated within
Arizona, and had an Arizona “focus,” as they concerned
16               BURRI LAW PA V. SKURLA

Burri’s activities in Arizona. Skurla’s actions were therefore
aimed at the forum state itself.

    In addition, Skurla’s acts were allegedly intended to
interfere with an Arizona lawsuit and an Arizona contract.
Brainerd v. Governors of the University of Alberta, 873 F.2d
1257 (9th Cir. 1989), establishes that if the purpose of an act
is to cause harm in the forum state, the act has targeted the
forum state. There, a University of Alberta faculty member,
Brainerd, was accused of misusing grant funds. Id. at 1258.
He entered a settlement agreement with the University which
provided that, in exchange for his resignation, University
representatives would respond to any future job-related
inquiries about Brainerd with a pre-approved statement. Id.
Brainerd then applied for and accepted a position at a college
in Arizona. Id. After hearing unsavory rumors about
Brainerd, the associate dean at Brainerd’s new job called a
University of Alberta administrator, Meekison, to ask about
Brainerd’s tenure at the school. Id. Meekison told the
associate dean that Brainerd misused federal research funds
and travel funds during his time at the University of Alberta.
Id. Meekison also stated that he “would not hire Brainerd.”
Id. Later, Meekison exchanged letters with the provost of
the Arizona college in which he refused to answer any
further questions. Id.

    After learning about these communications, Brainerd
filed suit in Arizona against Meekison and the University of
Alberta for breach of contract, breach of the covenant of
good faith and fair dealing, defamation, and tortious
inference with contractual relations. Id. On appeal, the
Ninth Circuit reversed the district court’s dismissal for lack
of personal jurisdiction. Id. at 1260–61. The panel held that,
under Calder and its progeny, Meekison’s “communications
were directed to Arizona, even though he did not initiate” the
                 BURRI LAW PA V. SKURLA                     17

conversations, because “where acts are performed for the
very purpose of having their consequences felt in the forum
state, the forum will have personal jurisdiction over the
actor.” Id. at 1259–60.

     Here, Skurla communicated the statements at issue,
allegedly, “for the very purpose of having their
consequences felt in the forum state.” The alleged purpose
of the statements was to convince the Phoenix Eparchy both
to terminate its Arizona employment contract with Burri and
to drop the Arizona ERISA action. Thus, as in Brainerd, the
second prong of the Calder effects test is met. See Calder,
465 U.S. at 788–89; Dole Food Co., 303 F.3d at 1111.

                              iii.

    We also disagree with the district court’s reasoning on
the final prong of the Calder effects test. This prong asks
whether Skurla knew or should have known that his actions
were likely to cause Burri harm in the forum state. Dole
Food Co., 303 F.3d at 1111; Calder, 465 U.S. at 788–89.
The district court concluded that, as a Florida resident, Burri
could not suffer harm in Arizona, so Skurla “would have had
no reason to believe [his] actions were likely to cause [Burri]
harm in Arizona.” Not so.

    Beginning with Burri’s defamation claim: Keeton v.
Hustler Magazine, Inc., 465 U.S. 770 (1984), establishes that
defamation causes harm to “the subject of the falsehood” in
the state where the defamatory material circulates, whether
the subject of the statement resides there or not. Keeton,
465 U.S. at 776–77. In Keeton, a non-resident defendant
circulated a magazine in the forum state that contained
defamatory statements about the non-resident plaintiff. Id.
The plaintiff was found to have suffered an injury in the
forum state. Because defamation causes harm to the victim’s
18                BURRI LAW PA V. SKURLA

reputation in the forum where it circulates, “[t]he tort of libel
is generally held to occur wherever the offending material is
circulated.” Id. at 777; see also Calder, 465 U.S. at 785. In
this case, some of Skurla’s statements circulated in Arizona,
so he knew or should have known that his conduct would
cause Burri reputational harm in Arizona.

    Turning to Burri’s tortious interference with contractual
relations claim, Brainerd again controls. In Brainerd, the
communications between Meekison and the administrators
at Brainerd’s new job in Arizona were likely to have a
negative influence on Brainerd’s employment contract.
“Meekison knew the injury and harm stemming from his
communications would occur in Arizona.” Brainerd,
873 F.2d at 1259–60. The same is true here. The
communications in this case were designed to undermine
Burri’s employment contract with the Phoenix Eparchy.
Skurla knew or should have known that the communications
would cause Burri harm in Arizona.

                               iv.

    Skurla raises a final counterargument, one that falls
outside the Calder framework. He argues that exercising
jurisdiction over this case would be improper because the
termination of Burri’s contract was ultimately effectuated by
non-parties, including the Pope. Causation is a merits
question, not an issue relevant to the jurisdictional inquiry.
Skurla may assert arguments going to the merits of Burri’s
causes of action at later stages of the proceeding, such as
through a Rule 12(b)(6) motion for failure to state a claim.
We express no view on such issues. At this time, our inquiry
is focused solely on whether jurisdiction may be
constitutionally maintained over this action. At this stage of
the case, Burri has satisfied his burden to make a prima facie
showing that Skurla’s alleged acts satisfy the “purposeful
                     BURRI LAW PA V. SKURLA                             19

direction” component of the minimum contacts inquiry. See
Pebble Beach Co., 453 F.3d at 1154–56; Calder, 465 U.S.
at 788–89.

                                  ***

    In sum, Skurla directed intentional acts at Arizona that
he knew or should have known were likely to cause Burri
harm in Arizona. Burri has carried his burden to establish a
prima facie case that Skurla, and by extension the Eparchy
of Pittsburgh, “purposefully directed” conduct at Arizona.
As the district court did not address the other two
components of the due process “minimum contacts” inquiry,
we remand for the court to complete the jurisdictional
analysis. 5

                                    B.

    Our analysis regarding Burri’s claims against Burnett,
Lach, and their respective dioceses is similar, with one
important caveat. The FAC contains substantially less detail
regarding the actions of Burnett and Lach. The district court
did not address that important difference; its reasoning was
virtually identical with respect to each of the three bishops.
And its denial of Burri’s motion for jurisdictional discovery
rested on the same misunderstanding that undermined its
analysis regarding whether there is personal jurisdiction over
Skurla—that Burri, as a Florida resident, could not suffer

    5
       In most cases where the plaintiff’s allegations satisfy the
purposeful direction test, the “arise out of or relate to” prong of the
minimum contacts inquiry will also be satisfied. The purposeful
direction test ordinarily subsumes the less-exacting “arise out of or relate
to” inquiry. See, e.g., Dole Food Co., 303 F.3d at 1114 (holding that
because purposeful direction was established, it was “obvious” that the
second prong of the minimum contacts test was also satisfied).
20                  BURRI LAW PA V. SKURLA

harm in Arizona. We therefore vacate the dismissal of
Burri’s claims against Burnett, Lach, and the Eparchies of
Passaic and Parma; vacate the denial of Burri’s motion for
jurisdictional discovery; and remand so that the district court
may assess these questions afresh.

    The FAC contains specific allegations of statements
Skurla made that were directed at Arizona and circulated
within Arizona. In contrast, although the FAC states that
“the majority of the tortious conduct, events, acts, and
omissions alleged in [the FAC] occurred within or were
directed to Maricopa County, Arizona,” and Burri’s briefing
before this Court maintains that statements made by each of
the Defendants circulated within Arizona, the FAC does not
expressly state whether Burnett and Lach directed their
statements at Arizona, as opposed to directing statements at
representatives of the Phoenix Eparchy when those
representatives were in other places.

     It may be that, at this juncture of the proceedings—where
all reasonable inferences must be drawn in Burri’s favor and
his burden is to establish only “a prima facie showing of
jurisdictional facts,” Pebble Beach Co., 453 F.3d at 1154
(quoting Doe, 248 F.3d at 922)—Burri has alleged sufficient
facts reasonably to infer that some of Burnett and Lach’s
statements circulated within Arizona. 6 The district court did

     6
       We note it is not clear that in-forum direct circulation by the
defendants is essential. Brainerd states that “where acts are performed
for the very purpose of having their consequences felt in the forum state,
the forum will have personal jurisdiction over the actor.” Brainerd,
873 F.2d at 1260. And Walden demonstrates that, when determining
whether a defendant purposefully directed conduct at a forum state,
courts may consider whether the defendant’s communications had “a
[forum state] focus” in that they concerned the “plaintiff’s activities in
[the forum state].” Walden, 571 U.S. at 287–88. It may be that, even if
                    BURRI LAW PA V. SKURLA                          21

not address this question, as it began from the erroneous
premise that Burri could not be harmed in a state where he
did not reside.

    If, applying the proper analytical framework, the district
court determines that the FAC’s factual allegations are not
sufficient to support an exercise of jurisdiction, the question
will arise whether Burri should be permitted to amend his
complaint, conduct jurisdictional discovery, or both. These
three questions are closely intertwined. Burri’s counsel
stated at oral argument that, if the current record contains
insufficient information to support a finding that jurisdiction
is proper, Burri could amend his complaint to include
pertinent facts that have recently come to light in other legal
proceedings. Burri’s counsel also maintains that his
“limited, targeted” discovery requests are tailored to uncover
additional information in support of his position, such as
emails or phone calls that Burnett and Lach directed at
Arizona and were circulated in Arizona.

    Generally, plaintiffs should be granted leave to amend
their complaints unless “it is clear, upon de novo review, that
the complaint could not be saved by any amendment.”
Sonoma Cnty. Ass’n of Retired Emps. v. Sonoma County,
708 F.3d 1109, 1118 (9th Cir. 2013) (quoting Polich v.
Burlington N., Inc., 942 F.2d 1467, 1472 (9th Cir. 1991)).
Jurisdictional discovery should be permitted “where
pertinent facts bearing on the question of jurisdiction are
controverted or where a more satisfactory showing of the

Burnett and Lach’s statements were made to individuals who were not
in Arizona at the time they read or heard the statements, the statements
nevertheless satisfy the purposeful direction test on the ground that
Burnett and Lach knew the communications—made to Arizona residents
and concerning an Arizona contract and an Arizona lawsuit—would be
repeated in and have an impact in Arizona, and intended that result.
22                 BURRI LAW PA V. SKURLA

facts is necessary.” Boschetto, 539 F.3d at 1020 (quoting
Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280,
1285 n.1 (9th Cir. 1977)). A denial of a motion for
jurisdictional discovery is reviewed for abuse of discretion.
Id. If the trial court applied an incorrect legal rule in the
course of denying a motion for jurisdictional discovery, its
decision must be vacated. See United States v. Hinkson,
585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).

     Here, the district court denied Burri’s motion for
jurisdictional discovery on the ground that no sets of facts
could establish that Burri, a Florida resident, suffered harm
in Arizona. More specifically, the court stated that “[e]ven
if the proposed discovery were to reveal additional incidents
in which Defendants allegedly defamed [Burri] and
interfered with [his] relationship with the Phoenix Eparchy,
the harm suffered by Mr. Burri occurred in Florida.” Once
again, that proposition is not correct. For the reasons
explained with regard to Skurla, if Burnett and Lach directed
statements at Arizona that were defamatory and sought to
undermine Burri’s contract with the Phoenix Eparchy, then
Burri suffered harm in Arizona. See supra Part III.A.iii. The
district court’s denial of jurisdictional discovery therefore
must be vacated. See Hinkson, 585 F.3d at 1261–62. 7

    In sum, we vacate the district court’s dismissal of Burri’s
claims against Burnett, Lach, and the Eparchies of Passaic

     7
      The district court also expressed a suspicion that Burri sought
discovery on a baseless “hunch” that some of the Defendants may have
committed “bad acts” while physically present in Arizona. This
reasoning suggests that the district court may have believed that the
Defendants needed to commit an act while present in Arizona for the
court to sustain jurisdiction over Burri’s suit. If so, that belief was
mistaken, as we have explained. See Dole Food Co., 303 F.3d at 1111;
Schwarzenegger, 374 F.3d at 803.
                 BURRI LAW PA V. SKURLA                    23

and Parma, as well as the denial of Burri’s motion for
jurisdictional discovery. If the district court determines on
remand, applying the proper framework, that the FAC, as
presently constituted, lacks sufficient factual allegations to
support an exercise of jurisdiction over Burnett, Lach, and
their respective dioceses, the district court should decide
whether Burri should be permitted to amend his complaint,
conduct jurisdictional discovery, or both.

                      CONCLUSION

    For the reasons stated above, we VACATE the district
court’s dismissal of Burri’s claims and REMAND to the
district court for further proceedings consistent with this
opinion. Costs are awarded to appellants.